Filed 11/22/22 In re Hailey R. CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115 .


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION TWO


In re HAILEY R., a Person                                      B317884
Coming Under the Juvenile                                      (Los Angeles County
Court Law.                                                     Super. Ct.
                                                               No. 18CCJP03868B)


LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN
AND FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

HEATHER H.,

         Defendant and Appellant.


     APPEAL from an order of the Superior Court of
Los Angeles County. Hernan D. Vera, Judge. Affirmed.
     Donna P. Chirco, under appointment by the Court of
Appeal, for Defendant and Appellant.

      Dawyn R. Harrison, Acting County Counsel, Kim Nemoy,
Assistant County Counsel, and Brian Mahler, Deputy County
Counsel, for Plaintiff and Respondent.

                       _________________________




      Following the termination of parental rights over her
daughter, Hailey R. (Hailey, born Sept. 2009), Heather H.
(mother) filed the instant appeal. She alleges that both the
Los Angeles County Department of Children and Family Services
(DCFS) and the juvenile court failed to comply with their initial
inquiry duties under the Indian Child Welfare Act (ICWA) and
related California law. Because the juvenile court did not commit
reversible error, we affirm.
      FACTUAL AND PROCEDURAL BACKGROUND1
I.    Prior Related Proceedings
      Mother is no stranger to the juvenile dependency system.
In June 2018, mother gave birth to her fourth child, Timothy L.
(Timothy), and he tested positive for methamphetamine—the



1      Because ICWA error is the only issue raised in this appeal,
this summary of the factual and procedural background focuses
on matters related to ICWA compliance. (In re I.B. (2015)
239 Cal.App.4th 367, 370.)




                                 2
third of mother’s five children to do so.2 DCFS filed a separate
Welfare and Institutions Code section 3003 petition alleging that
mother’s substance abuse put Timothy at risk of serious physical
harm.4
       Mother completed a “Parental Notification of Indian
Status” (ICWA-020) form, indicating that she had no Indian
ancestry as far as she knew. (Timothy L., supra, B311103, at
p. 3.) When the juvenile court asked mother about Timothy’s
possible Indian status at the detention hearing, mother
reiterated that she did not have any known Indian ancestry.
(Ibid.) The juvenile court found that there was “no reason to
believe that this [was] an [ICWA] case or that [the ICWA]
applie[d].” (Ibid.) On February 17, 2021, the juvenile court
terminated mother’s parental rights.




2     Aside from Hailey and Timothy, mother has three other
children. These children were part of an earlier dependency
proceeding, which closed in 2019 with the adoption of all three
children by their maternal aunt. They are not part of this appeal.

3     All further statutory references are to the Welfare and
Institutions Code unless otherwise indicated.

4     On our own motion, we take judicial notice of the prior
unpublished opinion in this case. (See In re Timothy L. (May 31,
2022, B311103 [nonpub. opn.] (Timothy L.).) Per California Rules
of Court, rule 8.1115(b), we may cite this opinion “to explain the
factual background of the case.” (Pacific Gas & Electric Co. v.
City and County of San Francisco (2012) 206 Cal.App.4th 897,
907, fn. 10; The Utility Reform Network v. Public Utilities Com.
(2014) 223 Cal.App.4th 945, 951, fn. 3.)




                                3
II.    Current Proceeding
       On January 19, 2021, DCFS filed another section 300
petition against mother. This petition alleged that mother’s
history of substance abuse and prior abuse of her other children
posed a substantial risk of serious physical harm to her oldest
daughter, Hailey.
       On March 2, 2021, mother again denied any Indian
heritage. Mother then went incommunicado for roughly six
months; she did not attend any hearings in that time, and DCFS
had a difficult time locating her to provide notice of upcoming
hearings.
       Hailey’s presumed father, Juan R. (father), did attend
multiple hearings, including the detention hearing held on
March 17, 2021. At that hearing, father told the juvenile court
that he had nothing to report regarding ICWA. He also filed an
ICWA-020 form, checking the box indicating that neither he nor
Hailey was a member or eligible for membership in a federally
recognized Indian tribe, and that he did not have any lineal
ancestors who were members of such tribes.
       Based on father and mother’s representations, the juvenile
court found that there was no reason to know that Hailey was an
Indian child within the meaning of ICWA. Hailey was removed
from her parents and placed with her paternal grandmother and
prospective adoptive parent, with whom she had lived since she
was two weeks old.
       On September 16, 2021, mother resurfaced and submitted a
second ICWA-020 form identical to father’s.
       On January 10 and 11, 2022, the juvenile court held a
section 366.26 hearing. Mother attended these hearings. After




                               4
hearing argument, the court terminated mother’s parental rights
as to Hailey over mother’s objections.
       Mother timely appealed.
                             DISCUSSION
I.     Relevant Law and Standard of Review
       A.     ICWA
       “ICWA was enacted to curtail ‘the separation of large
numbers of Indian children from their families and tribes
through adoption or foster care placement’ [citation], and ‘to
promote the stability and security of Indian tribes and families by
establishing . . . standards that a state court . . . must follow
before removing an Indian child from his or her family’
[citations].”5 (In re Dezi C. (2022) 79 Cal.App.5th 769, 780
(Dezi C.), review granted June 28, 2022, S275578.)
       Under California law enacted to implement ICWA, DCFS
and the juvenile court have “three distinct duties . . . in
dependency proceedings.” (In re D.S. (2020) 46 Cal.App.5th 1041,
1052 (D.S.).) The first is the initial duty of inquiry, which DCFS
“discharges . . . chiefly by ‘asking’ family members ‘whether the
child is, or may be, an Indian child.’ ([§ 224.2], subd. (b).) This
includes inquiring of not only the child’s parents, but also others,
including but not limited to, ‘extended family members.’ (Ibid.)
For its part, the juvenile court is required, ‘[a]t the first
appearance’ in a dependency case, to ‘ask each participant’
‘present’ ‘whether the participant knows or has reason to know


5      An “‘Indian child’ means any unmarried person who is
under age eighteen and is either (a) a member of an Indian tribe
or (b) is eligible for membership in an Indian tribe and is the
biological child of a member of an Indian tribe[.]” (25 U.S.C.
§ 1903(4); see also § 224.1, subd. (a) [adopting federal definition].)




                                  5
that the child is an Indian child.’ (Id., subd. (c).)” (Dezi C., supra,
79 Cal.App.5th at p. 780; see also Cal. Rules of Court,
rule 5.481(a)(1)-(2).) The second duty—the duty of further
inquiry—is triggered if there is “reason to believe that an Indian
child is involved” (§ 224.2, subd. (e)), while the third duty—to
notify the relevant tribes—is triggered if there is “reason to
know . . . that an Indian child is involved” (§ 224.3, subd. (a)).6
       A spate of appellate courts has recently weighed in on the
consequence of a social services agency’s failure to conduct the
required initial ICWA inquiry, resulting in “a continuum of tests
for prejudice stemming from error in following California statutes
implementing ICWA.” (In re A.C. (2022) 75 Cal.App.5th 1009,
1011; see also Dezi C., supra, 79 Cal.App.5th at pp. 777–778.)
Our Division has adopted the following rule: “[A]n agency’s
failure to conduct a proper initial inquiry into a dependent child’s
American Indian heritage is harmless unless the record contains
information suggesting a reason to believe that the child may be
an ‘Indian child’ within the meaning of ICWA, such that the
absence of further inquiry was prejudicial to the juvenile court’s
ICWA finding. For this purpose, the ‘record’ includes both the
record of proceedings in the juvenile court and any proffer the
appealing parent makes on appeal.” (Dezi C., supra, at p. 779.)
       B.    Standard of Review
       “We review claims of inadequate inquiry into a child’s
Indian ancestry for substantial evidence. [Citation.]” (In re H.V.
(2022) 75 Cal.App.5th 433, 438.) “Where, as here, there is no
doubt that the Department’s inquiry was erroneous, our

6      Here, mother only challenges compliance with the initial
duty of inquiry, so the duties of further inquiry and notice are not
at issue.




                                  6
examination as to whether substantial evidence supports the
juvenile court’s ICWA finding ends up turning on whether that
error by the Department was harmless—in other words, we must
assess whether it is reasonably probable that the juvenile court
would have made the same ICWA finding had the inquiry been
done properly.” (Dezi C., supra, 79 Cal.App.5th at p. 777.)
II.    Analysis
       Urging reversal, mother identifies two ICWA inquiry errors
made below. First, she asserts that the juvenile court failed to
ask her about any potential Indian heritage when she was
present before the court, both at her February 2021 arraignment
hearing and at the January 2022 termination hearing. Second,
she argues that DCFS failed to make inquiries with several
extended family members with whom it came into contact over
the course of these proceedings, including Hailey’s paternal
grandmother, paternal uncles, and maternal aunt. DCFS
concedes that these were errors but contends that they were
ultimately harmless.
       We agree with DCFS. Applying the “‘[r]eason to [b]elieve’
[r]ule” that we adopted in Dezi C., supra, 79 Cal.App.5th at page
779, we conclude that DCFS’s failure to make the requisite
inquiries of mother and extended family members was harmless
because nothing in the record suggests a reason to believe that
Hailey is an Indian child within the meaning of ICWA. Mother
and father both repeatedly reported that they had no known
Indian ancestry, and nothing in the record suggests that either
parent was adopted such that “their self-reporting of ‘no heritage’
may not be fully informed [citation].” (Dezi C., supra,
79 Cal.App.5th at p. 779; contra, In re Y.W. (2021) 70 Cal.App.5th
542, 554 [a mother’s denial of Indian heritage was unreliable




                                 7
because she was adopted at a young age and had no contact with
her biological parents].) Mother also makes no proffer on appeal
that she or father have any Indian heritage. (See Dezi C., at
pp. 779, fn. 4, 786.)
       Additionally, mother does not dispute that in 2018, the
juvenile court properly found that ICWA did not apply to another
of her children. This is buttressed by mother’s submission of an
ICWA-020 form that is functionally identical to the form she
submitted back in 2018. And mother has not asserted that she,
or any of Hailey’s extended relatives, could have given new
information to the juvenile court had it made the proper inquiry.
       Our analysis is underscored by ICWA itself, which
narrowly defines “Indian child” to include only a child who is
herself or whose parent is a current member of a federally
recognized Indian tribe. (§ 224.1, subd. (b).) We doubt that
Hailey’s extended relatives, if asked, would have been able to
provide any different information about whether Hailey, her
mother, or her father were current tribal members—particularly
in the absence of any contrary suggestion from mother, either
before the juvenile court or on appeal. (See In re A.C., supra,
75 Cal.App.5th at p. 1024 (dis. opn. of Crandall, J.) [“Because
such basic information is often known or easily discoverable by
each respective parent, there is limited utility in remanding such
matters for ‘extended family member’ inquiry”].)
       Lastly, as the prospective adoptive parent, Hailey’s
paternal grandmother had unique incentives to provide any
information about Hailey’s paternal background. (In re S.S.
(2022) 75 Cal.App.5th 875, 882 [Because “[u]nder ICWA, when an
Indian child is the subject of . . . adoptive placement proceedings,
‘preference shall be given, in the absence of good cause to the




                                 8
contrary, to a placement with . . . [¶] . . . a member of the Indian
child’s extended family[,]’” the prospective adoptive parent “ha[s]
a strong incentive to bring to the court’s attention any facts that
suggest that [the prospective adoptee] is an Indian child”].) The
fact that the paternal grandmother never provided any
information that could suggest that Hailey or her father were
tribal members strengthens our conclusion that DCFS’s error to
conduct a proper inquiry was harmless.
       Accordingly, we conclude that “it is reasonably probable
that the juvenile court would have made the same ICWA finding”
even if it had conducted proper initial inquiries with mother or
with Hailey’s extended relatives. (Dezi C., supra, 79 Cal.App.5th
at p. 777.)
                           DISPOSITION
       The juvenile court’s order terminating parental rights is
affirmed.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                                     _____________________, J.
                                     ASHMANN-GERST

We concur:


_________________________, P. J.
LUI


_________________________, J.
HOFFSTADT




                                 9